The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 1, 2, 8, and 14-16 in “Claims -08/22/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 08/22/2022”, have been acknowledged by Examiner.
This office action considers claims 1-20 pending for prosecution, wherein claims 14-20 are withdrawn from further consideration, and claims 1-13 are presented for examination. 
Response to Arguments
2. 	Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 08/22/2022 have been fully considered, but they are not persuasive. The applicant’s arguments that “In view of the indefiniteness rejection of claim 1, claim 1 has been amended to recite, among other things, the following, ". . . a lid bonded to the first side of the supporting structure, the lid including an opening in fluid communication with an environment outside and external to the lid, and wherein the sensor die is housed inside the lid." As shown in Figures 2-7 of the currently pending application, a lid 21, 121 includes an opening through which a sensor die 18 is exposed to an environment outside and external the lid 21, 121. Accordingly, Applicant respectfully submits that this indefiniteness rejection of claim 1 is overcome by way of the amendments to claim 1” are not persuasive because the claim limitations still present indefiniteness. The claim is indefinite because “a lid bonded to the first side of the supporting structure, the lid including an opening in fluid communication with an environment outside and external to the lid, and wherein the sensor die is housed inside the lid” (Claim 1) lacks clarity and causes great confusion. It is not clear how the lid includes an opening in fluid communication with an environment outside and external to the lid. Is there an opening in the lid structure? Figures 2-7 as argued by the Applicant do not depict a lid that includes an opening. Lid layers 21 and/or 121 are depicted as a continuous layer. Thus, it is not clear how the lid includes an opening in fluid communication with an environment outside and external to the lid. Although Page 7, Lines 11-15 of the “Specification” of the instant disclosure states that “The lid 21 is open on both of its bases. The small base 21a of the lid 21 is bonded to the first face 17a of the supporting structure 17 and has a profile conformable to one of the lid-attach regions 23a-23c, in particular to the intermediate lid-attach region 23b. The large base 21b of the lid 21 is open towards the outside in a direction opposite to the15 supporting structure 17”, it is not clear what is meant by the lid 21 is open on both of its bases. How is the large base 21b of the lid 21 open towards the outside when the upper portion of 21 is depicted as a continuous layer? Is there an opening in the upper portion of 21b for it to be open towards the outside? The limitation and the recitation above from the “Specification” of the instant disclosure are not clear and causes a great deal of confusion. 
Please see the analysis of rejection for claims 1-13 below.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 1, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “a supporting structure; a sensor die, incorporating an environmental sensor and arranged on a first side of the supporting structure; a control chip, coupled to the sensor die and arranged on a second side of the supporting structure opposite to the first side; and a lid bonded to the first side of the supporting structure, the lid including an opening in fluid communication with an environment outside and external to the lid, and wherein the sensor die is housed inside the lid” (Claim 1). The claim is indefinite because of the following:
i) The claim is indefinite because “a supporting structure; a sensor die, incorporating an environmental sensor and arranged on a first side of the supporting structure; a control chip, coupled to the sensor die and arranged on a second side of the supporting structure opposite to the first side; and a lid bonded to the first side of the supporting structure, the lid including an opening in fluid communication with an environment outside and external to the lid, and wherein the sensor die is housed inside the lid” (Claim 1) lacks clarity and causes great confusion. It is not clear how the lid includes an opening in fluid communication with an environment outside and external to the lid. Is there an opening in the lid structure? Figures 2-7 as argued by the Applicant do not depict a lid that includes an opening. Lid layers 21 and/or 121 are depicted as a continuous layer. Thus, it is not clear how the lid includes an opening in fluid communication with an environment outside and external to the lid. Although Page 7, Lines 11-15 of the “Specification” of the instant disclosure states that “The lid 21 is open on both of its bases. The small base 21a of the lid 21 is bonded to the first face 17a of the supporting structure 17 and has a profile conformable to one of the lid-attach regions 23a-23c, in particular to the intermediate lid-attach region 23b. The large base 21b of the lid 21 is open towards the outside in a direction opposite to the15 supporting structure 17”, it is not clear what is meant by the lid 21 is open on both of its bases. How is the large base 21b of the lid 21 open towards the outside when the upper portion of 21 is depicted as a continuous layer? Is there an opening in the upper portion of 21b for it to be open towards the outside? The limitation and the recitation above from the “Specification” of the instant disclosure are not clear and causes a great deal of confusion. 
Therefore, the limitation of “a supporting structure; a sensor die, incorporating an environmental sensor and arranged on a first side of the supporting structure; a control chip, coupled to the sensor die and arranged on a second side of the supporting structure opposite to the first side; and a lid bonded to the first side of the supporting structure, the lid including an opening in fluid communication with an environment outside and external to the lid, and wherein the sensor die is housed inside the lid” (Claim 1) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP § 706 and  MPEP § 2173.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
Regarding Claims 2-13, those are rejected under 112(b) because of their dependency status from claim 1.

Drawings
4.       The drawings are objected to under 37 CFR 1.83(a).  The drawings must show
every feature of the invention specified in the claims.  
Therefore, the limitations in claims:
 (related to device claim 1), “a lid bonded to the first side of the supporting structure, the lid including an opening in fluid communication with an environment outside and external to the lid” (Claim 1)
must be shown or the feature(s) canceled from the claim(s).  Applicant is reminded that the element, to be shown in the drawing, must not be a temporary element of a method or a lithographic process that does not exist in the final device structure as claimed. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898